Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the papers filed on January 11, 2022. 
Claims 1, 10, and 11 are amended.
Claims 1-11 are currently pending and considered below.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1-9 are directed towards a medical information processing apparatus (i.e. machine), claim 10 is directed toward a non-transitory computer-readable storage medium (i.e. manufacture), and claim 11 is directed toward a medical information processing method (i.e. process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 10, and 11 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A medical information processing apparatus comprising a processing circuitry configured: to receive an input of first transition data indicating a transition up to a present time of a biological index value exhibiting a condition of a patient and second transition data indicating a transition up to the present time of a treatment means implemented on the patient; to set a goal value of the biological index value as a treatment index value; to narrow down second transition data of a plurality of past patients different from the patient to second transition data of one or more of the past patients having a characteristic similar to a characteristic of the second transition data of the patient, to extract, from first transition data of the one or more of the past patients associated with the second transition data obtained by the narrowing-down, first transition data having a characteristic similar to a characteristic of the first transition data of the patient; and to predict a time at which the biological index value of the patient will reach the treatment index value, on a basis of the extracted first transition data”.
The limitations of receive an input for first transition data, set a goal value of the biological index value as a treatment index value, narrow down second transition data of a plurality of past patients different from the patient to second transition data of one or more of the past patients having characteristics similar to a characteristic of the second transition data of the patient, extract, from first transition data of the one or more of the past patients associated with the second transition data obtained by the narrowing-down, first transition data having a characteristic similar to a characteristic of the first transition data of the patient, and predict a time at which the biological index value of the patient will reach the treatment index value, on basis of the extracted first transition data, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions. In this case, the aforementioned steps recite a method of processing information including steps that receive, set, narrow, extract, and predict, which is properly interpreted as a “personal behavior”, that a healthcare professional, clinician, and so forth could perform (i.e. in this case the aforementioned limitations recite steps a healthcare professional would normally perform to process medical information to predict time of a biological index value will reach a treatment index value based on extracted data, but instead automates the process via a computer model), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.  
Further, the abstract idea of claims 10 and 11 are identical as the abstract idea of claim 1. The only difference between claim 10 and claim 1 is that claim 10 recites the limitation “a non-transitory computer-readable storage medium comprising a plurality of computer-executable instructions that cause a computer to execute” (not a medical information processing apparatus). Furthermore, the difference between claim 11 and claim 1 and 10 is that claim 11 recites the limitation “a medical information processing method” (not a medical information processing apparatus or a non-transitory computer-readable storage medium). This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people. 
Dependent claims 2-9 include other limitations that further limit the abstract idea and/or additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 10, and 11. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-11 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “processing circuitry”, “display”, “database”, and “non-transitory computer-readable storage medium”, “computer”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 2, FIG. 6, FIG. 7, and Pages 25-26 of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “the processing circuitry predicts”, “referring to a database”, “the processing circuitry extracts”, “the processing circuitry further displays the predicted time”, “the processing circuitry presents the display”, which amounts to limiting the abstract idea to the field of medical information prediction/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receive an input”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-9 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 10, and 11and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-9 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 10, and 11, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-11 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masumoto (US 20110075900 A1).
Regarding claim 1 Masumoto teaches a medical information processing apparatus comprising a processing circuitry configured: to receive an input of first transition data indicating a transition up to a present time of a biological index value (Abstract, [0011]-[0016], and [0077]) exhibiting a condition of a patient ([0084]) and second transition data indicating a transition up to the present time ([0052] and [0098]) of a treatment means implemented on the patient ([0006], [0015], [0103], and [0105]); to set a goal value of the biological index value as a treatment index value ([0006], [0015], and [0016]); to narrow down second transition data of a plurality of past patients different from the patient to second transition data of one or more of the past patients having a characteristic similar to a characteristic of the second transition data of the patient (Abstract, [0016], [0081], and [0096]), to extract, from first transition data of the one or more of the past patients associated with the second transition data obtained by the narrowing-down, first transition data having a characteristic similar to a characteristic of the first transition data of the patient ([0099]) and to predict a time at which the biological index value of the patient will reach the treatment index value, on a basis of the extracted first transition data ([0105] and [0115]).
Regarding claim 2 Masumoto teaches when the first transition data of the patient is updated, the processing circuitry predicts the time on a basis of a characteristic of the updated first transition data ([0081], [0016], [0083], and [0099]).
Regarding claim 3 Masumoto teaches when a future treatment means for the patient is input ([0105]), the processing circuitry predicts the time on a basis of a characteristic of the second transition data of the patient including the future treatment means ([0015], [0098], and [0105]).
Regarding claim 4 Masumoto teaches by referring to a database storing therein first transition data and second transition data of each of past patients ([0099]), the processing circuitry extracts first transition data having a characteristic similar to the characteristic of the first transition data of the patient ([0105]), from first transition data of one or more of the past patients having a characteristic similar to the characteristic of the second transition data of the patient ([0016] and [0099]), and the processing circuitry predicts the time on a basis of the extracted first transition data (FIG. 3, FIG. 4, [0053], and [0054]).
Regarding claim 5 Masumoto teaches the processing circuitry predicts the time on a basis of a future transition of the first transition data of the patient obtained by inputting the first transition data and the second transition data of the patient to a trained model created by using the first transition data and the second transition data of the one or more past patients and configured to receive an input of first transition data and second transition data and to output a future transition of the first transition data ([0015]-[0016], [0098], [0099], and [0105]).
Regarding claim 6 Masumoto teaches when a specific time is designated ([0039], [0044], and [0047]), the processing circuitry predicts the time for each of treatment means having mutually-different conditions ([0015], [0103], [0104], and [0105]), and the processing circuitry outputs one of the conditions of the treatment means that satisfies the specific time, from among the predicted times ([0085], [0098], [0105], and [0106]).
Regarding claim 7 Masumoto teaches the processing circuitry further displays the predicted time ([0007] and [0071]).
Regarding claim 8 Masumoto teaches the processing circuitry displays a transition of the biological index value of the patient up to the predicted time (FIG. 11A, FIG. 11B, and [0042]).
Regarding claim 9 Masumoto teaches the processing circuitry presents the display so that it is possible to compare the first transition data of the patient with the first transition data of the one or more past patients (Abstract, [0008], [0010], [0014], and [0054]).
Regarding claim 10 Masumoto teaches a non-transitory computer-readable storage medium comprising a plurality of computer-executable instructions that cause a computer to execute: receiving an input of first transition data indicating a transition up to a present time of a biological index value (Abstract, [0011]-[0016], and [0077]) exhibiting a condition of a patient ([0084]) and second transition data indicating a transition up to the present time ([0052] and [0098]) of a treatment means implemented on the patient ([0006], [0015], [0103], and [0105]); setting a goal value of the biological index value as a treatment index value ([0006], [0015], and [0016]); narrowing down second transition data of a plurality of past patients different from the patient to second transition data of one or more of the past patients having a characteristic similar to a characteristic of the second transition data of the patient (Abstract, [0016], [0081], and [0096]); extracting, from first transition data of the one or more of the past patients associated with the second transition data obtained by the narrowing-down, first transition data having a characteristic similar to a characteristic of the first transition data of the patient ([0099]); and predicting a time at which the biological index value of the patient will reach the treatment index value, on a basis of the extracted first transition data ([0105] and [0115]).
Regarding claim 11 Masumoto teaches a medical information processing method comprising: receiving an input of first transition data indicating a transition up to a present time of a biological index value (Abstract, [0011]-[0016], and [0077]) exhibiting a condition of a patient ([0084]) and second transition data indicating a transition up to the present time ([0052] and [0098]) of a treatment means implemented on the patient ([0006], [0015], [0103], and [0105]); setting a goal value of the biological index value as a treatment index value ([0006], [0015], and [0016]); narrowing down second transition data of a plurality of past patients different from the patient to second transition data of one or more of the past patients having a characteristic similar to a characteristic of the second transition data of the patient (Abstract, [0016], [0081], and [0096]); extracting, from first transition data of the one or more of the past patients associated with the second transition data obtained by the narrowing-down, first transition data having a characteristic similar to a characteristic of the first transition data of the patient ([0099]); and predicting a time at which the biological index value of the patient will reach the treatment index value, on a basis of the extracted first transition data ([0105] and [0115]).

	
	Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the amended claims recite an improvement of accuracy in prediction. Further, Applicant argues the amended claims recite features that are significantly more than generic computer components and recite technical features for providing practical application by which the accuracy of predicting a time at which a biological index value the patient will reach a treatment index value. Examiner respectfully disagrees. The additional elements of “medical information processing apparatus”, “processing circuitry”, “non-transitory computer-readable storage medium”, and “computer”, are recited at a high level of generality such that they amount to generic computer components. Furthermore, merely applying the judicial exception using generic computer components is not shown to be an improvement to the field of technology (prediction accuracy), therefore the judicial exception is not integrated into a practical application.  Therefore the claims not eligible under Section 101. 
Regarding the 35 U.S.C. 102 and 35 U.S.C. 103 Rejection, Applicant argues that Masumoto does not teach or suggest taking the similarity in treatment means into consideration. Examiner respectfully disagrees. Masumoto teaches at [0081]: “The transition data generating means 66arranges the index values calculated for each set of volume data by type and in chronological order, and derives amounts of transitions of the index values among examination dates, by calculating the differences between temporally adjacent index values. Further, values that represent the trends in transitions of the index values among examination dates, such as increases and decreases, are calculated based on the calculated differences. The values that represent the trends in transitions are not limited to rates of increase/decrease, but may be values that represent the increasing/decreasing trends” and [0096]: “In addition, the index values are not merely arranged in chronological order in the history window 22 c, but a rate of increase/decrease calculated based on the difference in index values is also displayed” (e.g. to narrow down second transition data of a plurality of past patients different from the patient to second transition data of one or more of the past patients having a characteristic similar to a characteristic of the second transition data of the patient). Masumoto also teaches at [0099]: “Therefore, the system of the present embodiment performs predictions by referring to data of medical cases having similar transition trends. Specifically, the system of the present embodiment accumulates and stores the transition data generated by the transition data generating means 66 in a manner correlated with electronic medical charts in which treatment histories are recorded, as illustrated in FIG. 12. The predicting means 67 searches for cases that have similar transition trends, by matching the transition data supplied from the transition data generating means 66 with the transition data of past cases which are accumulated in the database 27” (e.g. to extract, from first transition data of the one or more of the past patients associated with the second transition data obtained by the narrowing-down, first transition data having a characteristic similar to a characteristic of the first transition data of the patient). Therefore the 35 U.S.C. 102 Rejection remains.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686